CLAY, Commissioner.
This is a workmen’s compensation case. Appellant suffered a broken arm and was given an award for temporary disability. *116The Board found that appellant had no permanent disability and its order was confirmed on appeal to the circuit court.
Appellant claims on appeal here that the evidence required a finding of permanent disability and that the Board misconstrued Osborne v. Johnson, Ky., 432 S.W.2d 800 (1968). There was ample medical evidence that at the time of the hearing appellant had completely recovered from his injury and that he suffered no permanent disability. He had returned to work on the same job. He testified that he still suffered with his arm on the job, and that he was earning approximately $20 a week less than he had formerly earned. However, his employer testified that he was working regularly on a production basis and that his wages were practically the same as he had theretofore received.
We have in this case conflicting evidence on the issue of permanent disability as affecting appellant’s future earning capacity. The Board’s finding that he suffered no permanent disability is supported by substantial evidence, even though we need go no further than to determine whether appellant’s proof was so strong as to compel a finding in his favor. Griffith v. Blair, Ky., 430 S.W.2d 337 (1968); Young v. Dale, Ky., 446 S.W.2d 288 (1969). It clearly was not. We find no violation of the principles set forth in the Osborne case.
The judgment is affirmed.
All concur.